Citation Nr: 1816009	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss in the left ear.

2.  Entitlement to an initial disability rating in excess of 10 percent for duodenal ulcer prior to March 17, 2014 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty in the United States Army from March 1971 to March 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for duodenal ulcer and assigned a noncompensable evaluation effective September 30, 2010; denied service connection for bilateral hearing loss; and denied service connection for tinnitus.

In an April 2014 rating decision, the RO increased the Veteran's duodenal ulcer disability rating to 10 percent effective September 30, 2010.

The Board considered the appeal in January 2016.  At that time, the claims of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and the increased rating claim for duodenal ulcer were remanded for additional development.  The Board finds there has been substantial compliance with its January 2016remand directives with respect to the issue of higher disability ratings for duodenal ulcer.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand), aff'd, 287 F.3d 1377 (2002).  For example, in furtherance of the Board's remand instructions, the AOJ scheduled the Veteran for an examination to determine the current level of severity of the duodenal ulcer.  The AOJ then issued a supplemental statement of the case in August 2016 reflecting a readjudication of the issue for the period from March 17, 2014.  The Board acknowledges that the supplemental statement of the case failed to address the issue for the period prior to March 17, 2014.  However, the issue for that period has been adjudicated through an April 2014 and statement of the case and a September 2014 supplemental statement of the case.  Thus, the Board still finds there has been substantial compliance and there is no harm to the Veteran as the AOJ has already adjudicated this period on appeal.

The January 2016 Board decision also denied service connection for a headache disability, to include migraine headaches.  As such, this matter is no longer before the Board.

Following the January 2016 Board remand, the AOJ, in an August 2016 rating decision, increased the Veteran's duodenal ulcer disability rating to 20 percent effective March 17, 2014.

In the same August 2016 rating decision, the AOJ granted service connection for hearing loss in the right ear and service connection for tinnitus.  Those two awards-both effective September 30, 2010, the date of the claim-constitute full grants of the service connection benefits sought, and those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The issue of entitlement to service connection for hearing loss in the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent and probative evidence fails to show that the Veteran has moderately severe duodenal ulcer accompanied with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.

2.  The competent and probative evidence fails to show that prior to March 17, 2014, the Veteran had moderate duodenal ulcer accompanied with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations of impairment of health.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an initial schedular rating in excess of 20 percent for duodenal ulcer have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.14, 4.21, 4.114 (Diagnostic Code (DC) 7305) (2017).

2.  Prior to March 17, 2014, the criteria for an initial schedular rating in excess of 10 percent for duodenal ulcer have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.14, 4.21, 4.114 (DC 7305).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to an initial disability rating in excess of 10 percent for duodenal ulcer prior to March 17, 2014 and in excess of 20 percent thereafter.  After reviewing the pertinent evidence of record, the Board denies the claim.  The reasons and bases for this decision will be explained below.

The Board has considered the issue of entitlement to higher initial disability ratings for duodenal ulcer and decided on the matter based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal.

I.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial disability rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms and experiences observable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the Veteran credible, as the statements provided by him are detailed and consistent.

II.  Rating Criteria

The Veteran's duodenal ulcer has been assigned a 10 percent disability rating for duodenal ulcer prior to March 17, 2014 and a 10 percent disability rating for duodenal ulcer after March 17, 2014, under diagnostic code 7305 of 38 C.F.R. § 4.114.

Under diagnostic code 7305, a 10 percent disability rating is warranted if the duodenal ulcer is mild and accompanied with recurring symptoms once or twice yearly.  A 20 percent disability rating is warranted if the duodenal ulcer is moderate, accompanied with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations of anemia and weight loss.  A 40 percent disability rating is warranted if the duodenal ulcer is moderately severe; that is, it is less than severe (warranting a 60 percent rating) but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A maximum 60 percent disability rating is warranted if the duodenal ulcer is severe characterized as including pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena; and accompanied with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114 (DC 7305).

III.  Rating Analysis

Throughout the rating period on appeal, a rating in excess of 20 percent is not applicable under diagnostic code 7305 because the Veteran's medical records and three VA examinations fail to show that the Veteran has moderately severe duodenal ulcer accompanied with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.

A VA examination conducted in March 2011 notes no signs of significant weight loss or malnutrition and no signs of anemia.  The examiner noted the Veteran's duodenal ulcer to be stable.

A second VA examination conducted on March 17, 2014 indicates no reported symptoms related to anemia and no reported symptoms of blood loss with the exception of occasional slight bleeding with hemorrhoids.  The VA examiner found that the Veteran's anemia was not considered related to his duodenal because he reported that his gastrointestinal symptoms are well controlled with medications without mention of blood in stools.  The March 17, 2014 examiner also noted that the Veteran's does not have incapacitating episodes, but rather only non-severe recurring episodes.  The examiner indicated there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's duodenal ulcer.

A third VA examination took place in May 2016.  As with the March 17, 2014 VA examiner, the Veteran was found to have no incapacitating episodes, but rather only non-severe recurring episodes; and there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's duodenal ulcer.  As with the March 2011 VA examination, the level of severity of the Veteran's duodenal ulcer was considered to be stable.  It did not impact his ability to work.

The Board acknowledges that occult blood had been reported in December 2010 and that a March 2012 letter to the Veteran states that he was anemic.  The Board's January 2015 remand instructed an examiner to address whether the Veteran's condition has been manifested by anemia through addressing those records.  The May 2016 VA examiner adequately addressed these records in his evaluation.  With respect to the March 2012 letter, the Veteran had been admitted for bright red bleeding from the rectum that suggested he had hemorrhoidal or colonic bleeding; the March 2012 letter was concerned about the possibility of having colorectal cancer.  By contrast, bleeding due to duodenal ulcer would have manifested either with microscopic or darkened (oxidized) blood in the stool.  The May 2016 VA examiner added that the Veteran has had anemia noted throughout his recorded VA clinic attendance from 2010 until a normal Hgb in 1/2016 of 13.0.  The examiner stated that the indices have been normal always.  A prior exacerbation of his anemia secondary to acute blood loss from femoral grafting procedures, documented in 1/2013 vascular surgery discharge was noted.  The Board finds that this competent evidence weighs against a finding of anemia as the VA physician reviewed the relevant records, to include laboratory testing, and provided a rationale.

Additionally, the Board finds other competent evidence weighs against higher ratings because all three VA examinations found the Veteran has no manifestations of weight loss and no manifestations of anemia due to the duodenal ulcer.  They also indicated no incapacitating episodes; stable severity; and generally no other pertinent physical findings, complications, conditions, signs, or symptoms related to his duodenal ulcer.  Furthermore, the 2014 and 2016 VA examination reports both reflect that the ulcer had no functional impact on his ability to work.  

Thus, throughout the rating period on appeal, a rating in excess of 20 percent is not applicable under diagnostic code 7305 as the criteria for a rating of 40 percent have not been met.

With respect to the specific period prior to March 17, 2014, the evidence fails to show that the Veteran had moderate duodenal ulcer that was accompanied with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations of impairment of health.  Specifically, the March 2011 VA examination shows no manifestations of weight loss or malnutrition, no signs of anemia, and no incapacitation periods due to duodenal ulcer.  The VA examiner noted his duodenal ulcer to be stable.  In light of this competent evidence, the Board finds that the evidence weighs against a rating in excess of 10 percent under diagnostic code 7305 prior to March 17, 2014.


ORDER

An initial disability rating in excess of 10 percent for duodenal ulcer prior to March 17, 2014 is denied.

An initial disability rating in excess of 20 percent from March 17, 2014 is denied.

REMAND

The Board finds that additional development is necessary before it can adjudicate the issue of entitlement to service connection for hearing loss in the left ear.

A VA audiological examination was conducted in May 2016.  The VA examiner noted that the Veteran had hearing loss in the left ear upon enlistment.  Indeed, the entrance examination reflects 40 decibels at 4000 Hertz.  In this instance, left ear high frequency hearing loss was noted on the January 1971 entrance examination so the Veteran is not entitled to the presumption of soundness in regards to his left ear hearing loss because the Board finds that bilateral hearing loss was noted at that time the Veteran was examined, accepted, and enrolled for service.  See McKinney v. McDonald, 28 Vet. App. 15, 25 (2016) (holding that the presumption of soundness applies when the level of hearing loss noted on an entrance examination does not satisfy § 3.385).

The 2016 examiner opined that the Veteran's preexisting left ear hearing loss was not aggravated beyond normal progression in military service.  In explaining her reasoning, the VA examiner noted that the Veteran's January 1974 separation examination showed normal hearing in the left ear at all tested frequencies, so the hearing loss recorded at the January 1971 enlistment examination did not appear to persist.

In formulating her opinion on aggravation, the VA examiner did not comment on audiometric records between the Veteran's enlistment and separation examination.  Specifically, the VA examiner did not address the Veteran's May 1973 complaints of hearing loss that he noticed beginning four months prior, and failed to address his  stating in May 1973 that he had been working around loud machinery for two years.  The examiner also did not comment on the June 1973 service treatment records reflecting high-frequency hearing loss being greater in the left ear than in the right and the Veteran's requested evaluation to be placed on profile.  Moreover, the VA examiner failed to address the Veteran's contentions that he had extensive noise exposure during service, such as in his June 2014 substantive appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The VA examiner's opinion on aggravation also failed to comment on the Veteran's contention.  The Board notes that the U.S. Court of Appeals for Veterans Claims (CAVC) has held that where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, if the evidence "demonstrate[s] a medical relationship between the [V]eteran's in-service exposure to loud noise and his current disability, it would follow that the [V]eteran incurred an injury in service . . . ."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).

For all the above reasons, the Board finds that the May 2016 VA audiological examination is not adequate for adjudication purposes.  Accordingly, the Board finds that an addendum is necessary in order for the VA audiological examiner to consider any shifts in the Veteran's hearing acuity noted during service and what, if any, relationship such shifts have to the Veteran's current left ear hearing loss, and to base her opinions on the entirety of the evidence, not only on audiometric findings in during the enlistment and exit examinations.  See Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Sanders v. Principi, 17 Vet. App. 232 (2003); Stegall, 11 Vet. App. at 271; Hicks v. Brown, 8 Vet. App. 417, 422 (1995)) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The addendum should also address the Veteran's lay statements describing his exposure to acoustic trauma during service.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since January 2013.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the May 2016 VA examination to review the claims file.  If the May 2016 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

Did any the Veteran's pre-existing left ear hearing loss increase in severity during the Veteran's active duty service?  If so, is there clear and unmistakable evidence that any increase in the Veteran's left ear hearing loss (noted on entrance examination) was due to the natural progress of the condition during active service?

Consider all lay and medical evidence, to include the Veteran's lay statements of in-service acoustic trauma.  Consider also the Veteran's May 1973 in-service complaints of hearing loss that he noticed beginning four months prior and his stating that he had been working around loud machinery for two years.  The examiner should also consider the June 1973 service treatment records reflecting high-frequency hearing loss being greater in the left ear than in the right and the Veteran's requested evaluation to be placed on profile.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).


Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


